Citation Nr: 0102364	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  98-02 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to re-open a claim of entitlement to service 
connection for the residuals of a left nephrectomy, including 
a lower back disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1961 to 
April 1962.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO, in part, declined to 
reopen a previously denied claim of service connection for 
left nephrectomy.  In January 1999, the Board remanded the 
claim to reopen for readjudication as the RO had decided the 
claim based upon a standard which was subsequently 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


FINDINGS OF FACT

1.  In a decision issued in January 1963, the RO denied the 
appellant's claim for service connection for left nephrectomy 
with related low back complaints on the basis that the 
evidence showed that his kidney disorder pre-existed service, 
and was not aggravated therein, and on the basis that the 
evidence of record failed to show that such a low back 
existed in service.  The appellant failed to appeal the claim 
within one year of notice of the denial.

2.  Additional evidence since the RO's January 1963 final 
decision, which denied service connection for left 
nephrectomy and a low back disorder, is not material.


CONCLUSIONS OF LAW

1.  The RO's January 1963 rating decision, wherein service 
connection for left nephrectomy with a low back disorder was 
denied, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).

2.  The evidence received subsequent to the RO's January 1963 
rating decision, wherein service connection for nephrectomy 
and a low back disorder was denied, is insufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096,2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).

As an initial matter, it is the Board's conclusion that the 
new law has no impact on the current appeal.  This is true 
because, as regards the duty to assist provisions in the new 
law, the new law specifically provides that "[n]othing in 
this section shall be construed to required the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured . . . ."  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In addition, the Board finds that the VA has 
already fulfilled the notice requirements of the Veterans 
Claims Assistance Act.  The appellant was notified in a 
letter from the RO dated August 2, 1996, of the information 
necessary to substantiate his claim.  Further, he was 
notified in the Board's January 1999 remand of the Hodge new 
and material evidence test.  Following the January 1999 
remand, he was sent a letter from the RO dated June 15, 2000, 
which defined "new and material" evidence in detail and 
further informed him of the evidence needed to substantiate 
his claim in particular.  Under these circumstances, the 
Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The appellant contends that the newly submitted lay and 
medical evidence is so significant as to warrant reopening of 
his previously denied claim for service connection for left 
nephrectomy with a lower back disorder.  As such, he believes 
that he is entitled to a merits evaluation of his claim with 
consideration given to review of all the evidence of record.  

In a decision dated in October 1962, the RO originally denied 
a claim for service connection for left nephrectomy.  
Following the receipt of additional evidence, the RO, in 
January 1963, denied the left nephrectomy claim, including a 
denial of a low back disorder which the appellant claimed was 
related to his loss of a kidney.  The RO notified the 
appellant of this decision by letter dated in January 1963, 
but he failed to initiate an appeal as regards that decision 
within the appeal period.  38 C.F.R. § 20.302(a) (2000) (a 
Notice of Disagreement must be filed with the agency of 
original jurisdiction within one year from the date that the 
agency mailed notice of the adverse decision).  An unappealed 
determination of the agency of original jurisdiction is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2000).  The RO declined to 
reopen this claim in a June 1997 rating decision, and this 
appeal ensues from that decision.  As such, the Board agrees 
with the RO that the new and material standard applies to the 
adjudication of this claim.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) (the Board must make an independent 
review of jurisdiction findings by the RO).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).  However, if the claimant 
can thereafter present new and material evidence of the 
previously disallowed claim, then the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

Evidence is new when it is not merely cumulative or redundant 
of other evidence previously of record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific issue at hand, and which by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2000); see also Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Evidence is presumed 
credible for the purposes of reopening, unless it is 
inherently false.  Justus v. Principi, 3 Vet.App. 510, 513 
(1992).  The evidence relied upon in reopening the claim must 
be both new and material, and the failure to satisfy either 
prong ends the inquiry and requires that the claim be denied.  
Smith v. West, 12 Vet.App. 312 (1999).

Service connection connotes many factors but basically it 
means the facts, shown by evidence, establishes that a 
particular injury or disease resulting in disability was 
incurred during active service, or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303(a) 
(2000).  Under VA law and regulations, a veteran with wartime 
service or service rendered on or after January 1, 1947, will 
be considered to have been in sound condition when examined, 
accepted and enrolled in service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1132, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000).  Determination of the existence of a pre-
existing condition must be supported by contemporaneous 
evidence, or recorded history in the record, which provides a 
sufficient factual predicate to support a medical opinion.  
See Miller v. West, 11 Vet.App. 345, 348 (1999).

Where a pre-service disability increases in severity during 
active service, a presumption arises that the disability has 
been aggravated during service unless there is a specific 
finding that the increase in disability was due to the 
natural progress of the disease.  38 U.S.C.A. § 1153 (West 
1991); 38 C.F.R. § 3.306(a) (2000).  Clear and unmistakable 
evidence is required to rebut this presumption.  38 C.F.R. 
§ 3.306(b) (2000).  "The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service."  38 C.F.R. § 3.306(b)(1) (2000); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996) ("where a 
preexisting disability has been medically or surgically 
treated during service and the usual effects of the treatment 
have ameliorated the disability so that it is no more 
disabling than it was at entry into service, the presumption 
of aggravation does not attach as to that disability.") 

Determining what the "issue at hand" is for the purposes of 
reopening a finally denied claim depends on what evidence was 
before the adjudicator when the final decision was made and 
the reasons that were given for the denial of the claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  In the 
January 1963 decision, the RO denied the claim for service 
connection for left nephrectomy on the basis that the 
evidence showed that his kidney disorder pre-existed service, 
and was not aggravated therein.  The RO also denied the claim 
for service connection for a low back disorder on the basis 
that the evidence of record failed to show that such a 
condition existed in service.  Therefore, the issue currently 
before the Board is whether the additional evidence submitted 
by the appellant since the RO's decision in 1963 is both new 
and material in that tends to establish that left nephrectomy 
with a related low back disorder was incurred or aggravated 
during active service.

At the time of the RO's January 1963 decision, the appellant 
denied any pre-service history of kidney trouble.  Rather, he 
claimed that his kidney disorder was first manifested by his 
passing blood in his urine during basic training in October 
1961.  Thereafter, he asserted that he manifested pain on the 
side of his back which continued following his release from 
service.  In fact, he asserted that he was prescribed a body 
brace upon his discharge from service.  A lay statement from 
S.D. reflected a belief that the appellant manifested 
constant pain from his in- service operation.

The medical evidence of record included that the appellant's 
induction examination, dated in August 1961, which revealed 
no "abnormal" clinical evaluations of his genitourinary (G-
U) system and "spine, other musculoskeletal."  He was seen 
for complaint of "urinary symptoms" in September 1961, and 
admitted for an evaluation on October 7, 1961 due to 
complaint of gross hematuria.  His inpatient records revealed 
a reported history of a transient episode of dark urine in 
July 1961, prior to service, at which time he was given an 
impression of "lazy" kidneys and told to drink lots of 
water.  At the time of admission, he denied complaint of pain 
or dysuria.  An intravenous pyelogram (IVP) and retrograde 
pyelograms revealed left renal delayed function with marked 
calycectasis, hydronephrosis, hydroureter and almost no renal 
cortex.  A pulmonary film revealed calcification in the left 
kidney of various sizes.  He underwent a left nephrectomy 
later that month, and his post- operative period was 
described as "entirely uneventful."  His diagnoses included 
hydronephrosis of undetermined cause, pyelitis and calculus 
in the left kidney which were determined to have existed 
prior to service (EPTS), and not in the line of duty (LOD).  
He was "asymptomatic" upon his discharge on December 20, 
1961, and given a temporary profile for 6 weeks.

The appellant's service medical records next show his 
complaint of persistent left lower quadrant (LLQ) pain in 
January 1962.  He subsequently complained of burning on 
frequency.  A February 1962 urinalysis was negative, and a 
March 1992 barium enema ruled out a bowel lesion.  It was 
determined that no medical reason for his complaint of pain 
in the low back and left lower quadrant could be found.  A 
psychiatric consultation later in March 1992 indicated a 
diagnosis of chronic, moderate passive-aggressive reaction 
manifested by utilization of somatic complaints to manipulate 
his environment.  He was administratively discharged in April 
1962, at which time his separation examination revealed a 
"normal" clinical evaluation of the "spine, other 
musculoskeletal."

Post-service, an October 1962 letter from G.C.R., M.D., noted 
the appellant's complaint of intermittent pain in the lower 
lumbosacral area since his "right" nephrectomy.  His pain 
was brought on and aggravated by bending, pushing and heavy 
labor.  He further reported being prescribed a "canvas back 
brace" during service.  On physical examination, he wore a 
clean and apparently only slight used canvas back brace.  He 
manifested an accentuated lumbar lordotic curve associated 
with flabby sacro-spinalis muscles.  He had slight pain in 
the lumbar triangle on 30-degree extension, but the remainder 
of his examination was unremarkable.  He declined x-ray 
examination, and a urinalysis demonstrated no albumin or 
microscopic elements.  The examiner noted that, based upon 
that one examination, the appellant's complaints could not be 
attributed to his kidney operation but rather to a mild 
organic problem with the back.  The best impression was of 
recurrent lumbosacral strain, although it was noted that x-
ray examination could reveal an underlying bony abnormality. 

In connection with the current appeal, the appellant has 
reiterated his previously considered assertion that he 
entered service without any prior knowledge of left kidney 
disorder.  In his February 1998 appeal statement he reported 
that his pre-service private medical records were 
unavailable.  Private clinical records dated from 1984 to 
2000 show treatment for acute right renal insufficiency with 
azotemia and multiple other disorders.  He is currently 
diagnosed with end stage kidney disease requiring 
hemodialysis.  His history of left nephrectomy has been 
noted.  A July 2000 letter from T.W.O., M.D, indicates the 
opinion that his left nephrectomy reduced his renal mass 
substantially, but that it was impossible to say whether he 
would have had progressive renal insufficiency with two 
kidneys.  None of these clinical records reflect an opinion 
that his left kidney condition either did not pre-exist 
service or was aggravated therein.  These records also do not 
reflect an opinion that a lower back disorder was incurred in 
or aggravated by service.

The appellant's lay statements claiming that he first 
manifested symptoms of left kidney disorder in service have 
previously been considered by the RO.  Therefore, his lay 
statements are not "new" for purposes of this appeal.  His 
private clinical records are new in the sense that they were 
not previously considered by the RO.  However, none of these 
records reflect that either his left kidney condition and/or 
lower back disorder were incurred in or aggravated during 
service.  Therefore, these records are not "material" as 
they hold no probative value to the question at hand: whether 
left nephrectomy and/or a low back disorder was incurred or 
aggravated during active service.  In the absence of evidence 
which is both new and material, the claim cannot be reopened 
and addressed on the merits.  Smith, 12 Vet.App. 312 (1999).


ORDER

The claim for service connection for left nephrectomy, to 
include a lower back disorder, is not reopened.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals


 

